Title: 11th.
From: Adams, John Quincy
To: 


       Eliza spent the day at Mr. White’s; went down and drank tea there, with Mr. Thaxter, who was here part of the Evening. Mr. Shaw preaches to-morrow at Boxford, and is to be supplied, by a Mr. Howe, who came here this Evening. An extraordinary 
        Character. He adopted a degree of familiarity, as soon as he came into the house, which, did not in any measure prejudice me in his favour. Indeed by the tenor of his Conversation I am led to Suspect his brain is a little crack’d but the singularity of his behaviour may be owing to the manner in which he has been educated and the Company he has kept. It is said that he carried himself through College, by working at wages as a farmer, at different times, so as to pay his bills, and to avoid being known he went by a feign’d name: this shows, a spirit of Ambition, and fondness for Study, which argue a mind above the common.
      